Citation Nr: 1000757	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a Department of Veterans Affairs burial 
allowance.  

2.  Entitlement to a Department of Veterans Affairs plot or 
interment allowance.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
October 1985.  He died in November 2007.  The appellant in 
this case is the Veteran's nephew.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to VA burial and plot or 
interment allowances.  

The issue of entitlement to a VA plot or interment allowance 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in November 2007 from ischemic 
cardiovascular disease, a disability for which service 
connection had not been established or claimed.  

2.  At the time of his death, the Veteran was not in receipt 
of VA pension or compensation benefits, nor did he have a 
pending claim for such benefits.

3.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.


CONCLUSION OF LAW

There is no legal entitlement to VA burial allowance.  38 
U.S.C.A. §§ 2302, 2304 (West 2002); 38 C.F.R. §§ 3.1600 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  As set forth in more detail 
below, the facts in this case are not in dispute and the 
appeal must be denied as a matter of law.  Thus, any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive).

Background

The pertinent facts in this case are not in dispute.  

The Veteran had over twenty years of honorable, active 
service in the United States Air Force, retiring in October 
1985.  He was the recipient of numerous awards and 
decorations, including a Distinguished Presidential Unit 
Citation with 1 device and a Vietnam Service Medal with 3 
devices.  

The Veteran died in November 2007 at the Tucson Medical 
Center.  The Certificate of Death lists the immediate cause 
of his death as ischemic cardiovascular disease.  Other 
significant conditions contributing to his death were 
complications of blunt head injuries sustained in an 
accidental fall at his residence.  

According to information supplied by the RO, during the 
Veteran's lifetime, service connection had not been 
established for any disability, nor was the Veteran in 
receipt of VA compensation or pension, although he was in 
receipt of military retirement pay.  He had no claims pending 
before VA at the time of his death.  

In November 2007, the appellant submitted an application for 
burial benefits with attached documentation indicating that 
he had personally borne the costs of the Veteran's final 
expenses.  He indicated that he was not claiming that the 
cause the Veteran's death was due to service.  


Applicable Law

Funeral and burial expenses of a deceased Veteran are payable 
if the Veteran died of a service-connected disability.  38 
U.S.C.A. § 2307 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1600(a) (2009).  

If the veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:  

If, at the time of death, the veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1) (West 2002); 38 
C.F.R. §§ 3.1600(b)(1),(2) (2009).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by the VA.  For burial allowance 
purposes, the term "hospitalized by VA" means admission to 
a VA facility (as described in 38 U.S.C. 1701(3)) for 
hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) 
to a non-VA facility (as described in 38 U.S.C. 1701(4)) for 
hospital care under the authority of 38 U.S.C. 1703; 
admission (transfer) to a nursing home under the authority of 
38 U.S.C. 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C. 1741.  38 U.S.C. 
§ 2303(a)(2); 38 C.F.R. § 3.1600(c).

Analysis

Applying the legal criteria set forth above to the facts in 
this case, the Board must conclude that the legal 
requirements for a VA burial allowance have not been met.  

At the time of his death, although the Veteran was in receipt 
of military retirement pay, he was not in receipt of VA 
compensation or pension benefits.  38 C.F.R. § 3.1600(b)(1).  
Additionally, the Veteran did not have an original or 
reopened claim for compensation or pension pending at the 
time of his death.  38 C.F.R. § 3.1600(b)(2).  

Moreover, there is no evidence on file which reflects, nor 
does the appellant allege, that the Veteran was discharged or 
released from active service for a disability incurred or 
aggravated in service.  38 C.F.R. § 3.1600(b)(3).  Further, 
the record on appeal shows that the Veteran's body was not 
held by a State, or political subdivision of a State, that no 
next of kin or other person claimed the body, and that there 
were insufficient available resources to cover burial and 
funeral expenses.  38 C.F.R. § 3.1600(b)(3).  Rather, on his 
November 2007 application, the appellant explained that he 
was the Veteran's nephew and that he had borne the Veteran's 
last expenses.  

Finally, the record on appeal does not show that the Veteran 
died while in a VA medical center, domiciliary, or nursing 
home, or at a facility under contract with VA, or while 
traveling under proper prior authorization and at VA expense 
to a specified place for the purpose of examination, 
treatment or care.  Rather, he died at the Tucson Medical 
Center after suffering injuries in an accident at his home.  
38 C.F.R. § 3.1600(c).  

In reaching this decision, the Board has carefully considered 
the appellant's contentions to the effect that both he and 
the Veteran had lengthy periods of honorable service and that 
there were no other family members willing or able to cover 
the Veteran's last expenses.  Although the Board recognizes 
the honorable service of the appellant and his uncle, and 
while sympathetic to the appellant's arguments, as the 
discussion above illustrates, the law and regulations 
governing the payment of burial benefits establish very 
specific eligibility requirements for such benefits.  Under 
these guidelines, there is no legal basis upon which to award 
a VA burial allowance.  

The  Board has no authority to act outside the constraints of 
the statutory and regulatory criteria that bind it in this 
case.  See 38 U.S.C.A. § 7104(c) (West 2002).  The laws 
enacted by Congress simply do not provide a basis to award 
the benefit sought.  Thus, while the Board respects the 
honorable service of the appellant and the Veteran in defense 
of our nation, under the circumstances of this case, the 
claim for VA burial benefits must be denied as a  matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a Department of Veterans Affairs burial 
allowance is denied.  


REMAND

The issues on appeal also include entitlement to a VA plot or 
interment allowance.  

A plot or interment allowance is payable by VA to the person 
or entity who incurred such expenses if certain requirements 
are met.  38 C.F.R. § 3.1600(f) (2009).  

The regulatory provisions regarding entitlement to a plot or 
interment allowance were revised in August 2006.  See 71 Fed. 
Reg. 44,915- 44,920 (Aug. 8, 2006).  Despite this, the 
appellant was not provided notice of the amended version of 
the regulation, nor has the RO considered his claim under the 
revised criteria.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary 
development or notification actions, the 
RO should readjudicate the appellant's 
claim of entitlement to a VA plot or 
interment allowance under the applicable 
criteria.  

2.  If the claim remains denied, the 
appellant should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


